Exhibit 10.12D

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
March 10, 2011 by and between CIM/OAKLAND CENTER 21, LP, a Delaware limited
partnership (“Landlord”), and PANDORA MEDIA, INC., a California corporation
(“Tenant”), with reference to the following facts:

 

R E C I T A L S

 

A.                                    Landlord and Tenant entered into that
certain Office Lease dated as of July 23, 2009, as amended by that certain First
Amendment to Lease dated as of April 13, 2010, that certain Second Amendment to
Lease dated June 16, 2010 and that certain Third Amendment to Lease dated as of
December 15, 2010 (collectively, the “Lease”), pursuant to which Tenant leases
certain premises (the “Premises”) consisting of 48,476 rentable square feet on
the fifteenth (15th) and sixteenth (16th) floor of the Building located 2101
Webster Street, Oakland, California (the “2101 Webster Building”), which is part
of the office project known as “Center 21” comprised of (i) the 2101 Webster
Building, (ii) the building located at 2100 Franklin Street, Oakland, California
(the “2100 Franklin Building”; and together with the 2101 Webster Building the
“Buildings”), (iii) a subterranean parking garage underneath the Buildings, and
(iv) a multi-story parking structure located at 2353 Webster Street
(collectively, the “Project”).

 

B.                                    Tenant has requested that Landlord lease
to Tenant on a month-to-month basis a portion of the 18th floor of the 2101
Webster Building commonly known as Suite 1825, which consists of approximately
5,824 rentable square feet of area (“Suite 1825”), as depicted on Exhibit A
attached hereto.

 

C.                                    Tenant has further requested that Landlord
grant Tenant a license to temporarily use approximately 2,000 square feet on the
18th floor of the 2101 Webster Building consisting of a portion of Suite 1875
(“Suite 1875”), and grant to Tenant a right to expand the Premises to include
the balance of Suite 1875, as depicted on Exhibit B attached hereto.

 

D.                                    Landlord has agreed to the foregoing on
the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used but not defined herein shall have the meaning given them in the Lease):

 

A G R E E M E N T

 

1.                                      Incorporation of Recitals.  Recitals A
through D above are incorporated herein by reference.

 

2.                                      Suite 1825.  Commencing on March 15,
2011 and continuing until terminated by either Landlord or Tenant on not less
than thirty days prior written notice, Tenant shall lease Suite 1825 in addition
to the Premises.  Commencing on March 15, 2011, (a) all references in the Lease
to

 

--------------------------------------------------------------------------------


 

the Premises shall include Suite 1825, and (b) Tenant shall pay $14,560.00 per
month as Base Rent for Suite 1825 (based on $2.50 per rentable square foot),
provided that Suite 1825 shall not be considered for the purpose of determining
Tenant’s Proportionate Share

 

3.                                      Temporary Space.  Commencing on
March 15, 2011 and continuing until the earlier of (a) Tenant exercises its
rights under Section 5 of this Amendment to expand the Premises to include all
of Suite 1875, or (b) July15, 2011, Tenant shall have the right to use that
portion of Suite 1875 shown on Exhibit B attached hereto (the “Temporary
Space”).  Tenant shall not pay Base Rent for the Temporary Space and the
Temporary Space shall not be considered for the purpose of determining Tenant’s
Proportionate Share, but Tenant’s use of the Temporary Space shall otherwise be
subject to the terms and conditions of the Lease.  If Tenant does not exercise
its right to expand the Premises to include the balance of Suite 1875, Tenant
shall surrender the Temporary Space to Landlord on or before July15, 2011 in the
condition required by the Lease.

 

4.                                      Possession; As-Is Condition.  Tenant
acknowledges that it is currently in possession of Suite 1825 and the Temporary
Space pursuant to an oral agreement with Landlord and Tenant has accepted
Suite 1825 and the Temporary Space in their “as-is, where is” condition.  Except
as set forth in this Section 4, Tenant hereby acknowledges that there are no
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements therein and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of Suites 1825 and the Temporary Space. At
Tenant’s cost, Tenant shall install and remove (at the end of the applicable
term) four card readers (one for each door) at the entrances to Suite 1825 and
the Temporary Space. At Landlord’s cost, Landlord will secure the door dividing
the Temporary Space from the balance of Suite 1875.  Tenant also acknowledges
that Landlord has made no representation or warranty regarding the condition of
Suite 1825 or the Temporary Space, except as expressly provided in this
Amendment.

 

5.                                      Expansion Option.

 

(a)                                 Expansion Option.  So long as there is no
Default by Tenant under the Lease or this Amendment, Landlord hereby grants
Tenant an option (“Expansion Option”) to lease Suite 1875 on a month to month
basis, which space consists of approximately 6,924 rentable square feet, as
shown on Exhibit B attached hereto.

 

(b)                                 Exercise of Option.  The Expansion Option
contained herein shall be exercised by Tenant by delivering notice to Landlord
on or before July 15, 2011, stating that Tenant is exercising its option as to
Suite 1875.

 

(c)                                  Terms.  In the event that Tenant timely
exercises its option to lease Suite 1875: (a) Tenant shall lease Suite 1875 on a
month to month basis until terminated by either Landlord or Tenant on not less
than 30 days prior notice; (b) all references in the Lease and this Amendment to
the “Premises” shall be deemed to include Suite 1875, and (c) Tenant shall pay
$17,310 per month as Base Rent for Suite 1875 (based on $2.50 per rentable
square foot), provided that Suite 1875 shall not be considered for the purpose
of determining Tenant’s Proportionate Share.

 

2

--------------------------------------------------------------------------------


 

(d)                                 As-Is Condition.  Tenant shall accept and
take Suite 1875 in its “as is” condition, and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of Suite 1875.

 

6.                                      FF&E. During the term of Tenant’s
occupancy of Suites 1825 and 1875, Tenant shall be entitled to use the tables,
chairs and other property of Landlord listed on Exhibit C attached hereto
(collectively, “Landlord’s FF&E”).  Tenant shall maintain Landlord’s FF&E in
good condition and repair and shall replace any of Landlord’s FF&E that is
damaged or stolen. At the end of Tenant’s occupancy of Suite 1825 and/or 1875,
Tenant shall return Landlord’s FF&E in the same condition as received,
reasonable wear and tear excepted.

 

7.                                      Brokers.  Landlord and Tenant each
warrant and represent to the other that it has not employed or dealt with any
real estate broker or finder in connection with this Amendment, and that it
knows of no real estate broker, agent or finder who is or might be entitled to a
commission or fee in connection with this Amendment.  Landlord and Tenant each
agree to indemnify, defend and hold the other harmless from and against any and
all claims demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent occurring by,
through, or under the indemnifying party in connection with this Amendment.

 

8.                                      Status of Lease.  Except as amended by
this Amendment, the Lease remains unchanged, and, as amended by this Amendment,
the Lease is in full force and effect.

 

9.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which may be deemed an original, but
all of which together shall constitute one and the same Amendment.  In addition,
properly executed, authorized signatures may be transmitted via facsimile and
upon receipt shall constitute an original signature.

 

10.                               Entire Agreement.  There are no oral or
written agreements or representations between the parties hereto affecting the
Lease not contained in the Lease or this Amendment.  The Lease, as amended,
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, displays, projections, estimates, agreements, and
understandings, if any, made by, to, or between Landlord and Tenant and their
respective agents and employees with respect to the subject matter thereof, and
none shall be used to interpret, construe, supplement or contradict the Lease,
including any and all amendments thereto.  The Lease, and all amendments
thereto, shall be considered to be the only agreement between the parties hereto
and their representatives and agents.  To be effective and binding on Landlord
and Tenant, any amendment, revision, change or modification to the provisions of
the Lease must be in writing and executed by both parties.

 

—Signatures Next Page—

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.

 

 

 

“Tenant”:

 

 

 

 

 

PANDORA MEDIA, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

“Landlord”:

 

 

 

 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

its general partner

 

 

 

 

By:

 

 

 

Avraham Shemesh

 

 

Treasurer

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUITE 1825

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUITE 1875/TEMPORARY SPACE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LANDLORD’S FF&E

 

--------------------------------------------------------------------------------